Citation Nr: 1534095	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a pulmonary disability (claimed as a chronic cough).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to February 1977.  
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, Remanded the issue on appeal in April 2013.

In its April 2013 Decision and Remand, the Board also, in pertinent part, denied claims for service connection for hearing loss disability and tinnitus.  In June 2013, the Veteran submitted a statement to the RO asking that BVA "reconsider" the April 30, 2013 decision.  In November 2013, the Veteran's representative asked the RO for a status update, and was notified that the RO had accepted the statement as a request to reopen the claims for service connection for hearing loss and tinnitus.  The RO denied the request to reopen the claims in December 2014.  

Nevertheless, the Board finds that the Veteran's communications may be considered a motion to reconsider the claims for service connection for hearing loss disability and tinnitus.  The motion to reconsider will be addressed in a separate communication.


FINDINGS OF FACT

1.  The service treatment records clearly and unmistakably establish that the Veteran had a chronic, recurrent cough prior to his entry into service.

2.  The cause of the Veteran's chronic, recurrent cough was unresolved in service and currently remains unknown.

3.  The evidence establishes that a chronic cough existing prior to service underwent no permanent aggravation during service, as the cause of the recurrent cough remains a mystery without indication of worsening during service. 




CONCLUSION OF LAW

A disability manifested by a chronic cough was not incurred or permanently aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for recurrent, essentially daily, chronic cough episodes.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A second way to establish service connection is set forth in § 3.303(b).  If a Veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the Veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the Veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this provision is only applicable to chronic diseases defined as such by VA for compensation purposes.  38 C.F.R. § 3.303(b).  A recurrent cough or chronic coughing episodes are not defined by VA as chronic diseases, and no further discussion of this provision is required.  Id.  

A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Facts and Analysis

The Veteran entered service in April 1975.  The Veteran sought medical evaluation for complaints of a productive cough in July 1975.  The Veteran reported that he had experienced the cough two years, and that he had been seen by a physician for this problem previously without relief.  The provider advised the Veteran to return if the cough persisted.  The Veteran was seen in the ENT clinic in February 1976.  At that time, the Veteran reported that he had a cough for the past four years.  He had recently stopped smoking.  The provider was unable to determine the etiology of the Veteran's cough.  A chest x-ray and skin test two weeks later were negative.   In June 1976, the Veteran reported having a "frequent" cough for the past three years, since an episode of "influenza."  The Veteran reported that the cough improved after he quit smoking, but was still present and was triggered by heat or cold.  

On pulmonary consultation in early July 1976, the possibility of chronic bronchitis was suspected.  At that time, slightly more than a year after he entered active service, the Veteran provided a history of a cough for three years.  Pulmonary function testing, bronchoscopy, and allergy testing with use of histamine inhalation, failed to disclose the etiology of a cough in July 1976.  The Veteran was treated for his cough in October 1976.  The Veteran's respiratory system was described as normal at his February 1977 physical examination for separation.  

Based on the above, the Veteran's own statements clearly support of finding that this problem clearly and unmistakably existed prior to service.

In December 2008, the Veteran sought service connection for chronic coughing, among other disorders.  The February 2010 statement of the case (SOC) advised the Veteran that there was no post-service evidence that he continued to have a chronic cough.  The July 2013 supplemental statement of the case (SSOC) advised the Veteran that there was no post-service evidence of a respiratory disorder manifested by chronic cough other than the July 2013 VA respiratory examination.  The SSOC noted that the Veteran had been sent a development letter, which included a request that the Veteran identify any additional relevant evidence, but the Veteran had not replied.  

VA respiratory examination conducted in July 2013 revealed the Veteran's report that he had been able to pass Department of Transportation (DOT) examinations required for his employment as a utility worker, with the exception of one examination about a year earlier; the Veteran had again passed his most recent DOT examination.  

Examination did not reveal any objective evidence of a respiratory abnormality.  Chest x-rays were negative, providing evidence against this claim of high probative value.  

Pulmonary functioning testing results were considered invalid, as the Veteran declined to use more effort, reporting that the effort would bring about a migraine.  The Veteran reported that he had consulted several physicians, and that a variety of medications and conservative treatment regimens had been attempted, but nothing helped.  

The examiner was unable to find a physiologic explanation for the Veteran's cough.  The examiner noted that a diagnosis of psychogenic cough had been assigned.  The examiner opined that the Veteran's history, examination, and diagnostic testing did not reveal any new diagnosis or medical condition.

The examiner opined that it was less than 50 percent likely that the Veteran incurred a current cough in service, and further opined that the claimed condition clearly and unmistakably existed either two or three years prior to the Veteran's service induction and was clearly and unmistakably not aggravated beyond its natural progression.  The examiner explained that the service treatment records were negative for any indication that the cough worsened in service.  The examination report reflects that no ongoing use of medication was prescribed for the coughing episodes in service, and no medication or other treatment was currently prescribed for the coughing episodes.  The examiner further noted that no etiology for the coughing episodes had been identified prior to service, in service, or since service, showing that the underlying etiology had not progressed.  

In a September 2013 communication, the Veteran alleged that the examiner had reached this unfavorable opinion because the examiner was hostile to the Veteran.  

The Veteran alleged that the presumption of soundness at entry had not been rebutted.  

Clear and unmistakable evidence is a more formidable evidentiary burden that the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the non-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003).  "Aggravation" is defined, for purposes of Veterans' benefits, as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  See Davis v Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

The Veteran's current 2013 explanation that the coughing episodes prior to service had resolved without any residual is inconsistent with each clinical notation in service.  The Veteran contends that the providers in service simply reiterated a past history which had been inaccurately characterized, but the Board finds it significant that each history provides some detail not noted in the initial July 1975 treatment report.  The Board finds that the Veteran's statements in service in 1975 and 1976 must be considered more accurate than his 2013 statements, since the statements some 30 years prior to the initiation of this claim were contemporaneous and for the purposes of treatment.  

Simply stated, based on the facts of this case, the Veteran's own prior statements, as whole, provide clear and unmistakable evidence that this disability, assuming it exists, existed prior to service. 

Here, the Board finds that the medical evidence during service is not limited to a single statement by the Veteran for purposes of history, but, rather, the Veteran provided multiple statements for purposes of treatment, evaluation, and diagnosis.  Each time the Veteran was asked during service to provide a history, he consistently stated an onset of the recurrent coughing two or more years prior to his service induction. Since these multiple reports in service were consistent, and the reports were given to treating providers for purposes of treatment voluntarily sought by the Veteran, the in-service medical evidence that the Veteran had a recurrent cough prior to service is clear and unmistakable.  

The VA examiner provided a well-reasoned rationale for the conclusion that the evidence clearly and unmistakably showed that the Veteran had an unresolved recurrent cough prior to his entry into service.  The service treatment records, in particular, are consistent with the examiner's conclusion.  Given the number of entries in the service medical records showing that the Veteran reported having a cough for two or more years prior to service, the service medical records clearly and unmistakably establish that the Veteran had a disability manifested by a recurrent cough prior to service.  The Board finds that VA has met the "onerous" burden of rebutting the presumption of soundness.  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  However, those decisions clarify that a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  

In this case, the Veteran reported in service that medical evaluation prior to service failed to disclose a cause or a method of relief for the coughing episodes.  The service treatment records evidence reflects that the providers were unable to identify etiology or an effective treatment for the cough episodes.  The VA examination clearly and unmistakably shows that the cause (etiology) remains a mystery.  Since the medical providers cannot assign a diagnosis, or find an effective treatment for the Veteran's current recurrent coughing episodes, the evidence establishes that the Veteran, as a lay person, is not competent to provide opinion in what is medically determined to be a complicated issue (the cause of this problem).  Thus, the Veteran is also not competent to provide probative medical opinion that the claimed condition permanently worsened, either as to symptoms or as to underlying pathology, in service.  

The service treatment records do not establish that the Veteran's recurrent cough worsened during military service.  Rather, there is medical opinion that service medical records are negative for aggravation in service.  The VA examiner has opined that the service medical records establish that the Veteran's report of symptoms was essentially the same toward the end of his service as when he first sought treatment in service in July 1975.  The service and post-service medical records fully support this finding.

In particular, the medical evidence establishes that the cause for the Veteran's recurrent cough prior to service was unknown, and no diagnosis for the cause of the recurrent cough was found in service.  The fact that the etiology of the Veteran's recurrent cough remains unknown more than 30 years following his service discharge is significant evidence that the recurrent cough symptoms were not permanently aggravated in service.  At some points in this record the medical evidence indicates that the Veteran does not have this problem, which only supports a finding that this problem was not aggravated by service.

The regulations governing determinations of aggravation specify that aggravation of a pre-existing condition in service may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record, including manifestations of the disability prior to, during, and subsequent to service.  The Veteran has not provided post-service evidence that his recurrent cough symptoms permanently increased in severity or pathology during service.  The Veteran's statements establish that he was employed, in an occupation which required him to work outdoors, at least at times, in situation requiring manual labor, for several decades following his service separation.  This evidence is quite unfavorable to the Veteran's claim that a cough disorder was permanently aggravated in service.  The Veteran has not provided medical or occupational evidence that a recurrent cough was disabling during the three decades subsequent to his service separation.  The Board finds that this lengthy period without clinical or nonclinical evidence of functional loss weighs heavily against the claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

After a careful review of the evidence of record, the Board finds that the presumption of soundness has been rebutted.  The Veteran has failed to show that a disability manifested by a chronic cough was incurred in service and there is significant evidence of high probative weigh against this claim.  No criterion for service connection on the basis of direct incurrence in service is met.  The criteria for service connection on the basis of aggravation of a pre-existing disability are likewise not met: there is clear and unmistakable evidence that this disability (assuming it exists at all) existed prior to service and was not aggravated by service.  Where the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  The claim must be denied.

Duties to notify and assist

VA has a duty to notify and assist a Veteran who seeks to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  Following the Veteran's December 2008 claim for service connection for a chronic cough, a notice letter was issued in January 2009.  That notice letter addressed each aspect of notice required under the law.  The Veteran submitted written acknowledgment of receipt of this notice in January 2009.  The Veteran indicated he had no additional evidence.  An additional notice letter was issued in May 2013, following the Board's April 2013 remand of the claim on appeal. 

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Neither the Veteran nor his representative has identified any notice deficiency with respect to a claim addressed in this decision.

The Veteran's service medical records and certain personnel records have been obtained, and were reviewed.  The Veteran has been afforded an opportunity to identify or submit additional evidence.  Although he has stated that he has additional evidence, he has not identified what the additional relevant evidence might be, nor has the Veteran submitted such evidence, or shown that additional evidence is available.  The Veteran has, in fact, provided written statements that he has no additional relevant evidence to identify or submit.  The Veteran has been afforded VA examination.  As explained above, the Veteran's contention that he should be afforded an additional examination because the examiner was hostile does not require further medical examination, as the examiner has provided a report which is entirely consistent with the record as a whole and which objectively and accurately describes the evidence of record.  The Board finds that the VA examination is adequate for rating purposes.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

ORDER

The appeal for service connection for a respiratory disability claimed as a chronic cough is denied.  


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


